Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 09/19/2022, wherein Claims 1,2, 16, 22, 29 were amended, Claims 10 and 36 were cancelled and claims 37 and 38 were added. The drawing objection and USC 112(b) rejection have been withdrawn, in view of the amended claims.
Response to Arguments
Applicant’s argues in page 10-17 the USC 102 and 103 rejections in view of Marshal (US 6,520,834), Choi (US20070149094) and Yu (US5240552) made in previous office action. However, applicant’s arguments with respect to claims 1-9 and Claim 28-37 have been considered but are moot because the new ground of rejection relies on a new interpretation as necessitated by the presented amendment, see USC 103 rejection below.
Claim Rejections - 35 USC § 112
Claim 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “cause the controller to cause displacement at varying magnitudes to a thickness of each of the piezoelectric actuators of the array of piezoelectric actuators”. It is not clear what it is meant by “cause displacement at varying magnitudes”, because the specification refers to “varying magnitudes” when disclosing electrical energy (See Para. 27 of present application and new Claim 37) and the term “varying magnitudes” does not does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, this limitation in Claim 28 will be interpreted as “cause the controller to cause displacement [at varying magnitudes to] of a thickness of each piezoelectric actuators of the array of piezoelectric actuators”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 28, 30-35, 37, 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brian Marshall (US 6520834 B1; Hereinafter “Marshall”) in view of Jae Young Choi (US 20070149094 A1, Hereinafter “Choi”) 
Regarding Claim 1 Marshall discloses a system, comprising: a rotatable head (832, See Fig. 8) for mounting a wafer (12, Fig. 8) thereto; a polishing pad (850, See Fig. 1) mounted to a rotatable platen (820, See Fig. 8), the polishing pad comprising an array of piezoelectric devices (Sensor Array 160 has Piezoelectric Sensors 162; “The normal force sensors 162 can be piezoelectric force sensors” Col -5 line 35-45; Col 7, Line 30- 40); and a fluid dispenser (833, See Fig. 1) for dispensing a fluid onto the polishing pad (See Fig. 8). Marshall does not explicitly disclose that the piezoelectric sensors can act as actuators. 
Choi teaches a polishing pad comprising an array of piezoelectric sensors that act as actuators (120, See Para. 46-47 and 56 of Choi) configured to convert applied electrical energy to mechanical stress resulting in dimensional displacement of a thickness thereof in a direction orthogonal to a direction of rotation of the polishing pad to modify a surface of the polishing pad (See Para. 47 of Choi “When an external voltage is applied to the polymer sensor 120, a displacement occurs in the polishing pad, and when the displacement occurs in the polymer sensor 120, the polishing pad generates a voltage”.)
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Marshall to incorporate the teachings of Choi and provide the system with a polishing pad that comprises piezoelectric sensors that act as actuators when current is applied to them. Doing so would aid in having a sensor capable of performing two functions, thereby reducing the number of parts needed to perform the planarization process.
The recitation “configured to convert applied electrical energy to mechanical stress resulting in dimensional displacement of a thickness thereof in a direction orthogonal to a direction of rotation of the polishing pad to modify a surface of the polishing pad” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on how the piezoelectric device works not the claimed system. The presented prior art meets all of the structural claimed limitations of the system, thus would be capable of converting applied electrical energy to mechanical stress resulting in dimensional displacement of a thickness thereof in a direction orthogonal to a direction of rotation of the polishing pad to modify a surface of the polishing pad by having the piezoelectric device receive an external voltage causing a displacement on the piezoelectric device on a normal direction, that would be orthogonal to the direction of rotation, meeting therefore the claimed limitations.
Regarding Claim 3 Marshal as modified discloses the system of claim 1, wherein the array of piezoelectric actuators defines an at least substantially planar surface when not activated. (See Planar Surface defined by the sensor array in cutout lines of Fig. 8)   
Regarding Claim 4 Marshal as modified discloses the system of claim 1, wherein the polishing pad further comprises a cover (840, See Fig. 8) disposed over the array of piezoelectric actuators. (See Fig. 8). 
Regarding Claim 5 Marshall as modified discloses the system of claim 1, Marshall is silent to each of the piezoelectric actuators comprising a polyvinylidene fluoride polymer. Choi Teaches a polishing system wherein the piezoelectric material is polyvinylidene fluoride polymer. (See Para. 55) It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Marshall to incorporate the teachings of Choi and provide the piezoelectric material being polyvinylidene fluoride polymer as this is a known polymer in the art that have piezoelectricity properties. 
Regarding Claim 6 Marshall as modified discloses the system of claim 1, further comprising a controller (Computer See Fig. 8) operably coupled to each of the piezoelectric actuators of the array (See Fig. 8), the controller comprising: at least one processor (Col -5 line 35-45 “The force sensors are connected to a computer to process the measured force data”, refers to the computer processor); and at least one non-transitory computer-readable storage medium (See Col 9 Line 21-25; “the computer 170 will receive the force distribution data from the plurality of force sensors and automatically compare this data to a predetermined set of data and/or data from earlier in the planarizing cycle.” Referring to the computer storage medium as it does stores data from previous cycles) storing instructions thereon that, when executed by the at least one processor, cause the controller to measure voltages output by the piezoelectric actuators of the array.  (Piezoelectric sensors are known to generate a voltage when pressed, also see Para. 24 of applicant disclosure for piezoelectric definition and See Col 5, Line 37-41 of Marshall; The force sensors are connected to a computer to process and/or display the measured force data, thus meeting the limitations of the claim).
Regarding Claim 7 Marshall as modified discloses the system of claim 6, wherein the controller (Computer, See Fig. 8) further comprises instructions that, when executed by the at least one processor, cause the controller to determine a topography of at least a portion of a wafer responsive to measured voltages output by the piezoelectric actuators of the array.  (See Col 9 line 18-30 and Claim 19 of Marshall “controlling the planarizing parameter of the planarizing cycle comprises providing an indication that the planarizing surface has an acceptable contour based on the determined force distribution”)
Regarding Claim 8 Marshall as modified discloses the system of claim 6, wherein the controller (Computer, See Fig. 8) further comprises instructions that, when executed by the at least one processor, cause the controller to adjust an aggressiveness of at least one portion of the polishing pad.  (See Col 9 line 25-30, “the computer 170 can control the planarizing process by stopping the process, accelerating the process, changing the orbital speed or pressure applied to the substrate”)
Regarding Claim 9 Marshall as modified discloses the system of claim 6, wherein the controller (Computer Fig. 8) further comprises instructions that, when executed by the at least one processor (Col -5 line 35-45 “The force sensors are connected to a computer to process the measured force data”, refers to the computer processor), cause the controller to adjust an aggressiveness of at least one portion of the polishing pad by activating one or more piezoelectric actuators of the array.  (See Col 9 Line 47-58, Wherein when certain nodes detect forces to determine if the force distribution is causing rippling and speed (aggressiveness) is modulated accordingly to prevent it.) 
Regarding Claim 28 Marshall discloses a polishing system comprising: a rotatable head (832, See Fig. 8) for mounting a wafer (12, Fig. 8) thereto; a polishing pad (850, See Fig. 8) mounted to a rotatable platen(820, See Fig. 8), the polishing pad comprising: an upper body (840, See Fig. 8) and a lower body (850, See Fig. 8) disposed beneath the upper body and comprising an array of piezoelectric devices(Sensor Array 160 “The normal force sensors 162 can be piezoelectric force sensors” Col -5 line 35-45; Col 7, Line 30- 40), each of the piezoelectric devices (162, See Fig. 2) of the array of piezoelectric of the array of piezoelectric device separately operably coupled to a controller (See Fig. 8 with the sensors 162 separated and also connected to computer 170) and the controller comprising at least one processor (Col -5 line 35-45 “The force sensors are connected to a computer to process the measured force data”, refers to the computer processor) and at least one non-transitory computer-readable storage medium storing instructions thereon (See Col 9 Line 21-31; “the computer 170 will receive the force distribution data from the plurality of force sensors and automatically compare this data to a predetermined set of data and/or data from earlier in the planarizing cycle.” Referring to the computer storage medium as it does stores data from previous cycles),
Marshall is silent to the polishing pad comprising a porous polymeric body and to the piezoelectric devices being actuators that when executed by the at least one processor, cause the controller to cause displacement of a thickness of each piezoelectric actuators of the array of piezoelectric actuators. Choi discloses a polishing system with a polishing pad comprising a porous polymeric body (111, Fig. 4, See Para. 38-39; “The polymer film 11 can be a material layer of the polishing pad”; the limitation of the polymeric body being porous is met by the polymer film 111 as it has grooves formed on it. See Para. 38) and a polishing pad comprising an array of piezoelectric sensors that act as actuators (120, See Para. 46-47 and 56 of Choi) that when executed by the at least one processor, cause the controller to use displacement of a thickness of each piezoelectric actuators of the array of piezoelectric actuators (See Para. 46-47 and 56 of Choi “When an external voltage is applied to the polymer sensor 120, a displacement occurs in the polishing pad, and when the displacement occurs in the polymer sensor 120, the polishing pad generates a voltage”). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Marshall to incorporate the teachings of Choi and provide the polishing pad comprising a porous polymeric body. Doing so would allow to have a more uniform pressure applied to the entire surface (Para.39), thereby increasing the uniformity of the surface compared to the pads formed by a cutter (Para. 39). Further, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Marshall to incorporate the teachings of Choi and provide the system with a polishing pad that comprises an array of piezoelectric sensors that act as actuators when current is applied to them displacing. Doing so would aid in having a sensor capable of performing two functions, thereby reducing the number of parts needed to perform the planarization process. 
Regarding Claim 30 Marshall as modified discloses the polishing system of claim 28, wherein the array of piezoelectric actuators defines an at least substantially planar surface when not activated. (See Planar Surface defined by the sensor array in cutout lines of Fig. 8)    
Regarding Claim 31, Marshall as modified discloses the polishing system of claim 28, Marshall is silent to each of the piezoelectric actuators comprising a polyvinylidene fluoride polymer. Choi Teaches a polishing system wherein the piezoelectric material is polyvinylidene fluoride polymer. (See Para. 55) It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Marshall to incorporate the teachings of Choi and provide the piezoelectric material being polyvinylidene fluoride polymer as this is a known polymer in the art that have piezoelectricity properties.
Regarding Claim 32, Marshall as modified discloses the polishing system of claim 28, wherein the controller comprises instructions that, when executed by the at least one processor, cause the controller to measure voltages output by the piezoelectric actuators of the array.  (See Col 5, Line 37-41 of Marshall; The force sensors are connected to a computer to process and/or display the measured force data, thus meeting the limitations of the claim).
Regarding Claim 33 Marshall as modified discloses the polishing system of claim 32, wherein the controller (Computer, See Fig. 8) further comprises instructions that, when executed by the at least one processor, cause the controller to determine a topography of at least a portion of a wafer responsive to measured voltages output by the piezoelectric actuators of the array.  (See Col 8 Line 4-16 “a discrepancy in a normal force measurement at a node can indicate that the topography of the substrate 12 is not within an expected range” and See Col 9 line 18-30 and Claim 19 of Marshall “controlling the planarizing parameter of the planarizing cycle comprises providing an indication that the planarizing surface has an acceptable contour based on the determined force distribution”)
Regarding Claim 34. Marshal as modified discloses the polishing system of claim 32, wherein the controller (Computer, See Fig. 8) further comprises instructions that, when executed by the at least one processor, cause the controller to adjust an aggressiveness of at least one portion of the polishing pad.  (See Col 9 line 25-30, “the computer 170 can control the planarizing process by stopping the process, accelerating the process, changing the orbital speed or pressure applied to the substrate”)
Regarding Claim 35 Marshall as modified discloses the polishing system of claim 32, wherein the controller (Computer 170, Fig. 8) further comprises instructions that, when executed by the at least one processor (Col -5 line 18-45 “The force sensors are connected to a computer to process the measured force data”, refers to the computer processor and the programed planarization process having a feedback loop “instructions” between the sensor array and the computer), cause the controller to adjust an aggressiveness of at least one portion of the polishing pad by activating one or more piezoelectric actuators of the array.  (See Col 9 Line 47-58, Wherein when certain nodes detect forces to determine if the force distribution is causing rippling and speed (aggressiveness) is modulated accordingly to prevent it.)
Regarding Claim 37 Marshall as modified discloses the system of Claim 6, wherein each piezoelectric actuator of the array of piezoelectric actuators is separately operably coupled to the controller(See Fig. 8 of Marshall, on the sensors being separated and being coupled to the computer 170), and the controller further comprises instructions that, when executed by the at least one processor(Col -5 line 18-45 of Marshall “The force sensors are connected to a computer to process the measured force data”, refers to the computer processor and the programed planarization process having a feedback loop “instructions” between the sensor array and the computer), cause the controller to cause the electrical energy to be applied at varying magnitudes to the array of piezoelectric actuators (The invention of Marshal as modified by Choi in Claim 1 will cause the electrical energy (voltage) to be applied at varying magnitudes to the array of piezoelectric actuators, See Para 47 of Choi)
Regarding Claim 38 Marshal as Modified discloses the polishing system of claim 28, wherein each piezoelectric actuator of the array of piezoelectric actuators (See Marshal As modified in Claim 28) is configured to convert applied electrical energy to mechanical stress resulting in dimensional displacement of the thickness thereof in a direction orthogonal to a direction of rotation of the polishing pad to modify a surface of the polishing pad.
The recitation “configured to convert applied electrical energy to mechanical stress resulting in dimensional displacement of a thickness thereof in a direction orthogonal to a direction of rotation of the polishing pad to modify a surface of the polishing pad” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on how the piezoelectric device works not the claimed system. The presented prior art meets all of the structural claimed limitations of the system, thus would be capable of converting applied electrical energy to mechanical stress resulting in dimensional displacement of a thickness thereof in a direction orthogonal to a direction of rotation of the polishing pad to modify a surface of the polishing pad by having the piezoelectric device receive an external voltage causing a displacement on the piezoelectric device on a normal direction, that would be orthogonal to the direction of rotation, meeting therefore the claimed limitations.
Claim 2 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Brian Marshall (US 6520834 B1; Hereinafter “Marshall”) in view of Jae Young Choi (US 20070149094 A1, Hereinafter “Choi”) in further view of Chris C Yu (US 5240552 A, Hereinafter “Yu”).
Regarding Claim 2 Marshall as modified discloses the system of claim 1, Marshall as modified is silent to each piezoelectric actuator of the array comprising a micro-piezoelectric actuator including at least one length and a width of less than 100 micrometers. Yu teaches A piezoelectric transducer (36, See Fig. 7 and 8) having a micro piezoelectric film (64 See fig. 8) wherein micro piezoelectric film 64 can be very thin on the order of 1 um or less (Col 6 Line 41-57) 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Marshall to incorporate the teachings of Yu and provide the piezoelectric actuators of the array with a thin micro-piezoelectric actuator. Doing so would allow a computer to analyze the different signals and can use this information to develop a thickness map or a similar criteria for evaluating the characteristics of the wafer (Col 6 Line 68--Col 7 Line 1-6) thereby increasing the CMP parameters that can be adjusted. (Col 7 Line 1-6)
Regarding Claim 29 Marshall as modified discloses the system of claim 28, Marshall as modified is silent to each piezoelectric actuator of the array comprising a micro-piezoelectric actuator including at least one length and a width of less than 100 micrometers. Yu teaches A piezoelectric transducer (36, See Fig. 7 and 8) having a micro piezoelectric film (64 See fig. 8) wherein micro piezoelectric film 64 can be very thin on the order of 1 um or less (Col 6 Line 41-57) 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Marshall to incorporate the teachings of Yu and provide the piezoelectric actuators of the array with a thin micro-piezoelectric actuator. Doing so would allow a computer to analyze the different signals and can use this information to develop a thickness map or a similar criteria for evaluating the characteristics of the wafer (Col 6 Line 68--Col 7 Line 1-6)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733